[Cite as Schiff v. Dickson, 2011-Ohio-6079.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                   Nos. 96539 and 96541




                               MARVIN H. SCHIFF, ESQ.
                                                     PLAINTIFF-APPELLEE

                                               vs.


                      BLAKE A. DICKSON, ESQ., ET AL.
                                                     DEFENDANT-APPELLANT




                                   JUDGMENT:
                             AFFIRMED AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CV-701734


        BEFORE: Jones, J., Boyle, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: November 23, 2011
ATTORNEYS FOR APPELLANTS

Blake A. Dickson
Mark D. Tolles, II
The Dickson Firm, L.L.C.
Enterprise Place, Suite 420
3401 Enterprise Parkway
Beachwood, Ohio 44122


ATTORNEYS FOR APPELLEES

Thomas A. Barni
Renee S. Pienta
Dinn, Hochman & Potter, L.L.C.
5910 Landerbrook Drive
Suite 200
Cleveland, Ohio 44124




LARRY A. JONES, J.:

         {¶ 1} Defendants-appellants, Blake Dickson, Esq., and Dickson & Campbell,

L.L.C.     (collectively “Dickson”), have filed three appeals from judgments of the trial

court rendered in Common Pleas Case No. CV-701734. On June 22, 2011, App. No.

96540, was dismissed.     The other two appeals were consolidated for our review.

         {¶ 2} The record before us demonstrates that Blake Dickson and plaintiff-appellee

Marvin Schiff are Ohio attorneys, who from 1998 through February 2005, partnered in the

law firm of Schiff & Dickson, L.L.C. During the course of the partnership, Schiff and

Dickson were 50/50 partners. The partnership ended on February 4, 2005, with Schiff’s
departure from the firm.1

       {¶ 3} In dissolving the firm, the parties, each represented by counsel, entered into

a “redemption agreement.”      The agreement provided that the “lead attorney” (Dickson)

would calculate the percentage of the total fee that was earned on the pending

contingent-fee cases through February 4, 2005, and that amount would be equally shared.

The agreement provided that, in calculating the percentages, the lead attorney would use

“reasonable and good faith judgment” and consider the “totality of the circumstances.”

       {¶ 4} The agreement also provided that if one of the parties questioned or disputed

the amount of payment made, the parties would first “make reasonable efforts to resolve

the dispute.” If those efforts failed, the parties would submit the dispute to non-binding

mediation, and if that exercise was not fruitful, then non-binding arbitration. If a party

was not satisfied with the arbitration award, a court action could be filed.

       {¶ 5} Prior to Schiff’s departure, the firm was engaged as counsel in 13 cases in

which it represented various plaintiffs against ConAgra Foods, which manufactures

microwave popcorn and has a plant in Marion, Ohio.

       {¶ 6} After the firm dissolved, the popcorn cases settled and Dickson paid Schiff

what it believed to be full and final payment on the cases. Schiff contends, however, that

the payments were only partial and that sums are still due and owing to him on those cases.

                                              I


       Dickson subsequently partnered with another attorney and the firm became Dickson &
       1

Campbell.
       A. Schiff’s Complaint

       {¶ 7} In 2009, Schiff filed a “complaint for monetary damages” against Dickson.

The complaint sought relief based on the following claims: Count 1, breach of contract

(redemption agreement); Count 2, breach of contract (Weisman, Kennedy & Berris fees);2

Count 3, unjust enrichment and quantum meruit; and Count 4, conversion. Count 5

sought a full accounting relative to the disputed cases.

       B. Dickson’s Answer, Counterclaims, and Motions

       {¶ 8} Dickson filed an answer and counterclaims.       In its answer, Dickson claimed

that the complaint was barred by the following affirmative defenses:    (1) time; (2) laches;

(3) non-entitlement to “any amount over and above what [ ] has already been paid”; and

(4) accord and satisfaction.     Further, under “affirmative defenses,” Dickson alleged that

the complaint was “filed in direct and willful violation of Ohio Civil Rule 11. The case

should be dismissed and both Plaintiff Marvin Schiff and his counsel should be

sanctioned.”

       {¶ 9} For its counterclaims, Dickson alleged: Count 1, intentional breach of

contract; Count 2, fraud; Count 3, abuse of process; Count 4, conversion; and Count 5,

extortion.

       {¶ 10} Dickson filed a motion for summary judgment, seeking judgment in its favor

on all of Schiff’s claims; the trial court denied the motion. Dickson filed a motion for

reconsideration of its ruling, which the court also denied.


       This count is not relevant to this appeal.
       2
       C. Schiff’s Motions

       {¶ 11} Schiff filed a motion to compel discovery responses from Dickson.     Schiff

also filed a motion to dismiss Dickson’s counterclaims, or alternatively, for summary

judgment on the accord and satisfaction affirmative defense and all the counterclaims.

       {¶ 12} After conducting an in camera inspection of the disputed discovery, the trial

court granted Schiff’s motion to compel and ordered that Dickson provide Schiff with the

client files for the 13 disputed popcorn cases. Dickson appealed, but this court dismissed

it for lack of a final appealable order.   Schiff v. Dickson (Sept 1, 2010), Cuyahoga App.

No. 95338, motion no. 437005.

       {¶ 13} The trial court denied Schiff’s motion to dismiss, and granted in part and

denied in part the motion for summary judgment. Specifically, summary judgment was

granted as to the fraud, abuse of process, conversion, and extortion counterclaims, granted

as to the accord and satisfaction affirmative defense, but denied as to the breach of

contract claim.

                                              II

       {¶ 14} Dickson challenges the trial court’s rulings with the following assignments

of error:

       “I. The trial court erred in refusing to apply the doctrine of accord and
       satisfaction, and in refusing to enforce the express terms of the redemption
       agreement, and therefore, improperly denied defendants’ motion for summary
       judgment.

       “II. The trial court erred in granting summary judgment on defendants’
       counterclaims for fraud, abuse of process, conversion, and extortion, as well as
       defendants’ affirmative defense of accord and satisfaction.
       “III. The trial court erred in ordering defendants to produce copies of complete
       files to plaintiff.”

       “A. Lack of Jurisdiction to Consider Denial of Dickson’s Summary Judgment
       Motion

       {¶ 15} We do not have jurisdiction to consider the first assignment of error

challenging the denial of Dickson’s summary judgment motion. It is well established that

the denial of a summary judgment motion is not a final appealable order. Balson v.

Dodds (1980), 62 Ohio St.2d 287, 289, 405 N.E.2d 293; Celebrezze v. Netzley (1990), 51

Ohio St.3d 89, 90, 554 N.E.2d 1292; R.C. 2505.02. The appeal from the judgment

denying Dickson’s summary judgment was dismissed by this court. Schiff v. Dickson

(June 22, 2011), Cuyahoga App. No. 96540, motion no. 445479. The first assignment of

error is therefore moot.

       B. Judgment Partially Granting Schiff’s Summary Judgment Motion

       {¶ 16} Under Civ.R. 56(C), the entry of summary judgment is proper if the evidence

shows that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.   The moving party carries the burden to show that

no genuine issue of fact exists, and all reasonable inferences should be construed most

strongly in favor of the nonmoving party. Civ.R. 56(C); Dupler v. Mansfield Journal

Co., Inc. (1980), 64 Ohio St.2d 116, 120, 413 N.E.2d 1187. An appellate court reviews a

trial court’s ruling on a motion for summary judgment de novo. Grafton v. Ohio Edison

Co., 77 Ohio St.3d 102, 105, 1996-Ohio-336, 671 N.E.2d 241.

       {¶ 17} The trial court granted Schiff’s motion as it related to Dickson’s
counterclaims for fraud, abuse of process, conversion, and extortion.        The court also

granted Schiff’s motion as it related to Dickson’s affirmative defense of accord and

satisfaction. We will consider each in turn.

       1. Fraud

       {¶ 18} Civ.R. 9(B) provides: “In all averments of fraud or mistake, the

circumstances constituting fraud or mistake shall be stated with particularity.” The

elements of a fraud claim are: “(1) a representation (or concealment of a fact when there is

a duty to disclose) (2) that is material to the transaction at hand, (3) made falsely, with

knowledge of its falsity or with such utter disregard and recklessness as to whether it is

true or false that knowledge may be inferred, and (4) with intent to mislead another into

relying upon it, (5) justifiable reliance, and (6) resulting injury proximately caused by the

reliance.”    Volbers–Klarich   v.   Middletown    Mgt.,   Inc.,   125   Ohio   St.3d   494,

2010-Ohio-2057, 929 N.E.2d 434, at ¶27, citing Burr v. Stark Cty. Bd. of Commrs. (1986),

23 Ohio St.3d 69, 73, 491 N.E.2d 1101.

       {¶ 19} In his fraud counterclaim, Dickson alleged that Schiff “made representations

of fact in [his] complaint, and to his attorney, and to his prior attorney, and to others,

which are false.”    Dickson further alleged that Schiff’s complaint “constitutes fraud and

has been brought in extreme bad faith.”

       {¶ 20} Dickson contests the facts as presented by Schiff, an occurrence in nearly all

litigation.   The filing of a complaint does not constitute the “transaction at hand” for a

fraud claim.     In other words, the fraud had to predate the filing of the complaint.
Dickson cannot demonstrate that he justifiably relied on Schiff’s complaint to his

detriment; indeed he did not — he filed an answer with affirmative defenses and

counterclaims contesting Schiff’s complaint.

       {¶ 21} Further, with the exception of the last paragraph of his fraud counterclaim,3

his claim relates to others, that is, Schiff’s present and former attorneys, the court, “other

attorneys,” and “other third parties.”     Dickson did not have standing in this case to assert

claims on behalf of other third parties.

       {¶ 22} In light of the above, the trial court did not err in granting Schiff summary

judgment on Dickson’s fraud counterclaim.

       2. Abuse of Process

       {¶ 23} In Ohio, the elements of the tort of abuse of process are “(1) that a legal

proceeding has been set in motion in proper form and with probable cause; (2) that the

proceeding has been perverted to attempt to accomplish an ulterior purpose for which it

was not designed; and (3) that direct damage has resulted from the wrongful use of

process.” Yaklevich v. Kemp, Schaeffer & Rowe Co., L.P.A. (1994), 68 Ohio St.3d 294,

626 N.E.2d 115, paragraph one of syllabus.

       {¶ 24} “In an abuse of process case, ‘[t]he improper purpose usually takes the form

of coercion to obtain a collateral advantage, not properly involved in the proceeding itself,

such as the surrender of property or the payment of money, by the use of the process as a

threat or a club.’ Prosser & Keeton on Torts (5 Ed.1984) 898, Section 121. Simply, abuse

       3
        Counterclaim at ¶36.
of process occurs where someone attempts to achieve through use of the court that which

the court is itself powerless to order.” Robb v. Chagrin Lagoons Yacht Club, Inc. (1996),

75 Ohio St.3d 264, 271, 662 N.E.2d 9.

       {¶ 25} Dickson’s abuse of process counterclaim was based on the mere fact that

Schiff had filed an action against it: “Plaintiff Marvin H. Schiff has filed the complaint in

this case or caused the complaint to be filed in this case, by and through his lawyer, in an

attempt to induce the Defendants to pay him additional funds to which he is not entitled”;

“Plaintiff Marvin H. Schiff filed the complaint or caused the complaint to be filed in this

case for improper purposes.”    Counterclaim, ¶41, 42.

       {¶ 26} Abuse of process presumes that “a legal proceeding has been set in motion in

proper form and with probable cause.”      (Emphasis added.) Yaklevich at id. Thus, the

mere filing of a complaint cannot constitute an abuse of process.        “[T]he filing of a

lawsuit triggering the issuance of process by way of summons does not constitute abuse of

process * * *.”    Beacon Journal Publishing Co. v. Zonak, Poulos & Cain (Sept. 25,

1979), Franklin App. No. 79AP-123.

       {¶ 27} Dickson neither claimed nor presented evidence that Schiff “perverted” the

proceeding “to attempt to accomplish an ulterior purpose for which it was not designed.”

Yaklevich at id.   The trial court therefore did not err in granting Schiff summary judgment

on Dickson’s abuse of process counterclaim.

       3. Extortion

       {¶ 28} Dickson’s extortion counterclaim alleged that the “complaint was filed in
bad faith for the sole purpose of attempting to extort money from the Defendants.”

Counterclaim at ¶54.     Extortion is a crime. See R.C. 2905.11. “A party must rely on a

separate civil cause of action, existent either in common law or through statute, to bring a

civil claim based on a criminal act.” Groves v. Groves, Franklin App. No. 09AP-1107,

2010-Ohio-4515, ¶25, citing McNichols v. Rennicker, Tuscarawas App. No. 2002 AP 04

0026, 2002-Ohio-7215, ¶17; Edwards v. Madison Twp. (Nov. 25, 1997), Franklin App.

No. 97AP-819. In Groves, the Tenth Appellate District held that “no civil cause of action

for extortion exists.”   Id. at ¶26.

       {¶ 29} In light of the above, the trial court properly granted Schiff summary

judgment on Dickson’s extortion counterclaim.

       4. Conversion

       {¶ 30} The elements of conversion are “‘(1) plaintiff’s ownership or right to

possession of the property at the time of conversion; (2) defendant’s conversion by a

wrongful act or disposition of plaintiff’s property rights; and (3) damages.’” Dream

Makers v. Marshek, Cuyahoga App. No. 81249, 2002-Ohio-7069, quoting Haul Transport

of Va., Inc. v. Morgan (June 2, 1995), Montgomery App. No. CA 14859. Conversion is

“any distinct act of dominion wrongfully exerted over one’s property in denial of his rights

or inconsistent with it.” City Loan & Sav. Co. v. Dickison (Dec. 2, 1916),    26 Ohio Dec.

593.

       {¶ 31} In its counterclaim, Dickson alleged that it “own[s] all of the money that

Plaintiff Marvin H. Schiff is seeking to take improperly.”             (Emphasis added.)
Counterclaim at ¶47. Thus, Schiff did not have “dominion” over the disputed funds.

Dickson does not contend that Schiff is wrongfully exerting control over the amounts it

paid him; rather, its contention is that those funds are the total amount that Schiff is

entitled to.   On this record, therefore, the trial court properly granted Schiff summary

judgment on Dickson’s conversion counterclaim.

       5. R.C. 2323.51 Frivolous Conduct Claim

       {¶ 32} In granting summary judgment to Schiff on the fraud, abuse of process, and

extortion claims, the trial court noted that Dickson’s contentions in those claims would be

more appropriate for a claim under R.C. 2323.51.      We agree.

       {¶ 33} R.C. 2323.51 governs the award of attorney’s fees as a sanction for frivolous

conduct.   “Conduct” is defined, in part, as “[t]he filing of a civil action, [or] the assertion

of a claim * * * in connection with a civil action.” R.C. 2323.51(A)(1)(a). “Frivolous

conduct” includes that which “obviously serves merely to harass or maliciously injure

another party to the civil action or appeal or is for another improper purpose, including,

but not limited to, causing unnecessary delay or a needless increase in the cost of

litigation”; “is not warranted under existing law”; cannot be supported by a good faith

argument for an extension, modification, or reversal of existing law, or cannot be

supported by a good faith argument for the establishment of new law”; “consists of

allegations or other factual contentions that have no evidentiary support or, if specifically

so identified, are not likely to have evidentiary support after a reasonable opportunity for

further investigation or discovery”; or “consists of denials or factual contentions that are
not warranted by the evidence or, if specifically so identified, are not reasonably based on

a lack of information or belief.”   R.C. 2323.51(A)(2).

       {¶ 34} The sum and substance of Dickson’s fraud, abuse of process, and extortion

counterclaims was that Schiff filed his action “in an attempt to compel the Defendants to

pay Plaintiff additional money to which he is not entitled [causing the defendants] the time

and expense of defending the within baseless complaint.” Counterclaim at ¶54. Such

an allegation is the very type that would lend itself to a claim under R.C. 2323.51.

       6.   Accord and Satisfaction Affirmative Defense

       {¶ 35} Dickson also claims that the trial court erred in granting summary judgment

in favor of Schiff on his accord and satisfaction affirmative defense.                 We find

consideration of that portion of the trial court’s judgment premature, even with the trial

court’s “no just cause for delay” language.

       {¶ 36} The appellate jurisdiction of this court is limited to review of final orders or

judgments of trial courts from which a timely notice of appeal is filed. Section 3, Article

IV, Ohio Constitution. If the order or judgment appealed from is not a final order, this

court lacks jurisdiction to review it. Gen. Acc. Ins. Co. v. Ins. Co. of N. Am. (1989), 44

Ohio St.3d 17, 20, 540 N.E.2d 266.

       {¶ 37} A final order is a order:   “that affects a substantial right in an action that in

effect determines the action and prevents a judgment”; “that affects a substantial right

made in a special proceeding or upon a summary application in an action after judgment”;

“that vacates or sets aside a judgment or grants a new trial”; “that grants or denies a
provisional remedy * * *”; “that determines that an action may or may not be maintained

as a class action”; “determining the constitutionality of any changes to the Revised Code

made by Am. Sub. S.B. 281 of the 124th general assembly * * * or any changes made by

Sub. S.B. 80 of the 125th general assembly * * *”; “in an appropriation proceeding that

may be appealed pursuant to division (B)(3) of section 163.09 of the Revised Code.”

R.C. 2505.02(B).

       {¶ 38} The only category that the portion of the trial court’s judgment granting

summary judgment in favor of Schiff on Dickson’s accord and satisfaction defense could

be placed would be as “[a]n order that affects a substantial right in an action that in effect

determines the action and prevents a judgment.”         But, the order does not prevent a

judgment and, therefore, is not final.

       {¶ 39} In light of the above, the trial court did not err in granting Schiff’s partial

motion for summary judgment and the second assignment of error is overruled.

       C. Judgment Granting Schiff’s Motion to Compel

       {¶ 40} The trial court granted Schiff’s motion to compel and ordered Dickson to

provide Schiff with the client files for the disputed popcorn cases. Dickson contends that

the court’s order is “irrelevant because the case can be resolved by the accord and

satisfaction doctrine.”   It further contends that the trial court’s order violated:   (1) the

redemption agreement; (2) the work-product doctrine; and (3) attorney-client privilege.

       {¶ 41} Generally, the trial court is vested with broad discretion when it comes to

matters of discovery, and the “standard of review for a trial court’s discretion in a
discovery matter is whether the court abused its discretion.” Mauzy v. Kelly Servs., Inc.

(1996), 75 Ohio St.3d 578, 592, 664 N.E.2d 1272. However, a discovery dispute that

involves the assertion of an alleged privilege is reviewed de novo.           Ward v. Summa

Health Sys., 128 Ohio St.3d 212, 2010-Ohio-6275, 943 N.E.2d 514, ¶13.

        1. Accord and Satisfaction

        {¶ 42} Dickson first states that “[i]f this Court finds that the doctrine of accord and

satisfaction applies to this case, then none of the requests for production * * * are relevant

* * *.”       For the reasons already discussed, we do not consider Dickson’s accord and

satisfaction affirmative defense. Accordingly, we will not address Dickson’s contention

that the discovery order was “irrelevant” because the case is resolved under the doctrine of

accord and satisfaction.

        2.      The Redemption Agreement

        {¶ 43} Dickson next contends that the redemption agreement denies Schiff access to

client files.     Dickson cites to language in the agreement that it had the right to retain the

case files.     Dickson also contends that Schiff could have negotiated for access to the files,

but did not, and as such, “[t]his Court must not unilaterally rewrite the contract between

the parties.”      We are not persuaded by either argument.        Retaining files and having

access to them are distinct concepts.       Moreover, there is no provision in the agreement

stating that Schiff may not obtain access to file information for the purpose of resolving

fee disputes.

        {¶ 44} Under Civ.R. 26(B)(1), a party may request of another party information that
either is “relevant to the subject matter involved in the pending action” or “appears

reasonably calculated to lead to the discovery of admissible evidence.”         The files were

“relevant to the subject matter involved in the pending action” and, therefore, the trial

court did not abuse its discretion in ordering their production.

       3. Work-Product Privilege

       {¶ 45} We are also not persuaded by Dickson’s argument that the trial court’s order

violated Dickson’s work-product privilege. “Work product consists of ‘documents and

tangible things prepared in anticipation of litigation or for trial by or for another party or

by or for that other party’s representative’ and may be discovered only upon a showing of

good cause.    This rule is often referred to as the ‘work-product doctrine.’     The purpose

of the work-product doctrine is ‘to prevent an attorney from taking undue advantage of his

adversary’s industry or efforts.’” (Emphasis added.) Boone v. Vanliner Ins. Co., 91 Ohio

St.3d 209, 2001-Ohio-27, 744 N.E.2d 154, fn. 2, quoting Civ.R. 26; see, also, Sutton v.

Stevens Painton Corp., 193 Ohio App.3d 68, 2011-Ohio-841, 951 N.E.2d 91, ¶25.

       {¶ 46} The underlying actions at issue in this case were concluded when Schiff

made his discovery request. Schiff’s request for documents did not include Dickson’s

mental impressions or work for this case. Rather, it sought evidence, which was in the

sole possession of Dickson, of the work done in the popcorn cases, the fees for which

Schiff was partially entitled to.     Thus, it is clear that Schiff was not seeking the

information to take advantage of Dickson’s industry or efforts. Under these facts, the

work-product doctrine was not implicated in this case.
         4. Attorney-Client Privilege

         {¶ 47} In regard to Dickson’s claim of the attorney-client privilege, Dickson

contended that because of the privilege it had no obligation to produce any portion of the

client    files.    The   attorney-client   privilege   exempts   from   discovery    certain

communications between attorneys and their clients in the course of seeking or rendering

legal advice. Boone at id.      The privilege is founded on the premise that confidences

shared in the attorney-client relationship are to remain confidential. Moskovitz v. Mt. Sinai

Med. Ctr. (1994), 69 Ohio St.3d 638, 660, 635 N.E.2d 331.

         {¶ 48} The purpose of the privilege is “to encourage full and frank communication

between attorneys and their clients and thereby promote broader public interests in the

observance of law and administration of justice.” Upjohn v. United States (1981), 449

U.S. 383, 389, 101 S.Ct. 677, 66 L.Ed.2d 584. But the privilege is not absolute, and there

is no presumption of confidentiality of all communications made between an attorney and

client. Moskovitz at 660–661. The determination whether a communication should be

afforded the cloak of the    privilege depends on the circumstances of each case, and the

privilege must yield when justice so requires. Lemley v. Kaiser (1983), 6 Ohio St.3d 258,

264, 452 N.E.2d 1304.

         {¶ 49} The client files at issue here encompassed several general categories of

documents. First, there were medical records of the plaintiffs, but Schiff withdrew his

request for those documents.     Next were documents created prior to February 4, 2005.

As the trial court found, and we agree, privilege does not apply to those documents
because Schiff was an attorney for the clients until February 4, 2005.

       {¶ 50} The third category of documents was ConAgra’s personnel files for each

plaintiff. We again agree with the trial court that the files were “not subject to the

attorney-client privilege since they are not confidential communications to counsel; in fact,

they appear to have been produced to opposing counsel in the personal injury case.”

Trial court’s order, p. 5.

       {¶ 51} Another category of documents were the plaintiffs’ confidentiality

agreements.      But the agreements allow disclosure if ordered by “a court of competent

jurisdiction.”    Moreover, the releases provided that the plaintiffs “and    their attorneys”

shall not disclose “the total amount of the settlement.” Dickson previously disclosed the

settlement amounts to Schiff; he cannot now try to claim that the agreements are not

discoverable because of that provision.

       {¶ 52} The final category of documents were “miscellaneous” documents, including

authorizations to release medical records, invoices for copying records, and letters from

Dickson’s office requesting providers for records.               The documents were not

attorney-client communications.

       {¶ 53} In light of the above, the trial court did not err in granting Schiff’s motion to

compel and the third assignment of error is overruled.

                                             III.

       {¶ 54} In conclusion, the first assignment of error, relative to the denial of

Dickson’s summary judgment motion, is overruled as moot.
      {¶ 55} Upon review of the second assignment of error, relative to the trial court’s

judgment granting summary judgment in favor of Schiff on Dickson’s fraud, abuse of

process, conversion, and extortion counterclaims, the trial court did not err.    As already

discussed, the allegations in those claims would lend themselves to a frivolous conduct

claim under R.C. 2323.51.    The portion of the trial court’s judgment relative to the accord

and satisfaction affirmative defense is premature and we have not addressed it.

      {¶ 56} Finally, the trial court neither abused its discretion nor erred in granting

Schiff’s motion to compel.

      {¶ 57} Judgments affirmed consistent with this opinion; remanded for further

proceedings.

      It is ordered that appellee recover of appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.



      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.




LARRY A. JONES, JUDGE

MARY J. BOYLE, P.J., and
KENNETH A. ROCCO, J., CONCUR